The opinion of the court was delivered by
Dunton, J.
In cases like this it has always been held that it was competent for an officer to show what instructions he received from the complaining party or his attorney, as to serving a precept placed in his hands, and what he did in obedience to such instructions. Downer v. Bowen, 12 Vt. 452; Ordway v. Bacon, 14 Vt. 378; Abbott v. Edgerton, 30 Vt. 208. We, therefore, can see no valid objection to the testimony of Weeks. Although Weeks attempted to obtain an alias execution from the justice, but failed to do it in time to be of any avail to the plaintiff through negligence, yet as this was no part of his duty as deputy sheriff, and whatever obligation he assumed by undertaking this service was personal, not official, the defendant is not liable for such negligence. Wood v. Firness, 10 Eng. Law & Eq. 541; Toby v. Leonard, 15 Mass. 200.
Judgment affirmed.